Citation Nr: 9900223	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals left knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1974.

This case is before the Board of Veterans Appeals (Board) on 
appeal from an October 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
entitlement to a rating in excess of 10 percent for left knee 
disability.  A notice of disagreement was received in 
December 1994, and a statement of the case was issued in 
February 1995.  The veterans substantive appeal was received 
in March 1995.  In April 1997, the veteran testified at a 
personal hearing before a member of the Board sitting at the 
RO. The veteran is represented by The American Legion.  The 
Board remanded the case in June 1997 for additional 
development of the evidence.

By rating decision in April 1996, the RO increased the 
evaluation for the veterans left knee disability from 10 
percent disabling to 20 percent disabling.  However, since 
there is no clearly expressed intent to limit the appeal to 
entitlement to a 20 percent disability rating, then RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993). Accordingly, the increased rating issue remains in 
appellate status.

By rating action in July 1998, service connection for a left 
shoulder injury, entitlement to a total rating based on 
individual unemployability and entitlement to nonservice 
connection disability pension was denied by the RO.  The 
veteran was notified of those determinations and of his 
appellate rights by letter dated in July 1998.  By rating 
action in August 1998, service connection for arthritis of 
the left knee was granted, evaluated as 10 percent disabling 
from July 1994.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
September 1998.  No notice of disagreement with those 
determinations has been submitted and therefore, those issues 
are not in proper appellate status and will not be addressed.  
38 U.S.C.A. § 7105 (West 1991).


REMAND

Following the Boards remand in June 1997, the RO scheduled 
the veteran for an additional VA examination regarding the 
left knee.  The claims file shows that he failed to report 
for that examination.  By letter dated in July 1998, the RO 
notified the veteran of his failure to report for that 
examination and indicated that the results of the examination 
were vital to determining his increased rating claim.  He was 
requested to advise the RO if he would be willing to report 
for an examination.  However, in that letter, the RO did not 
advise the veteran that his claim could be denied on the 
basis of his failure to report for that examination pursuant 
to 38 C.F.R. § 3.655.  

The supplemental statement of the case noted the provisions 
of 38 C.F.R. § 3.655.  In the October 1998 Informal Hearing 
Presentation of the veterans representative, it was argued 
that the notice to the veteran regarding his failure to 
report for the examination was inadequate.  The 
representative requested that the case be remanded for 
another examination and for the RO to provide the veteran 
with notice of the regulations concerning failure to report 
for an examination.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the United 
States Court of Veterans Appeals (Court) held that in order 
to address a question that had not been addressed by the RO, 
the Board "must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby."  The 
Board finds in view of the Court's ruling in Bernard, there 
has been insufficient notice to the veteran of the result of 
his failure to report for examination under 38 C.F.R. § 
3.655(b) because the July 1998 notice letter failed to 
indicate that his claim could be denied on the basis of his 
failure to report.  Therefore, examinations should be 
rescheduled.  The veteran should be notified of the 
regulations which would apply should he again fail to report.

The Board notes that in the previous remand, the RO was 
instructed to address the rating considerations discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) with regard to the 
increased rating claim.  The service connected postoperative 
residuals left knee injury is rated solely under Diagnostic 
Code 5257 which rates the disability under recurrent 
subluxation or lateral instability and does not consider 
limitation of motion.  The Board has now concluded that the 
Courts directives in DeLuca are not applicable in this case.  
In Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the Court 
indicated that since diagnostic code 5257 is not predicated 
on loss of range of motion 38 C.F.R. §§ 4.40 and 4.45 with 
respect to pain are not applicable.  Therefore, the RO should 
disregard the previous instructions regarding application of 
DeLuca.   

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  All records of VA treatment of the 
veteran for postoperative residuals left 
knee injury which are not currently in 
the claims file should be obtained and 
associated with the claims file.

2.  The veteran should again be scheduled 
for a VA orthopedic examination in order 
to determine the nature and severity of 
his service connected postoperative 
residuals left knee injury.  A copy of 
the notice given the veteran to report 
should be placed in the claims file.  The 
RO should inform to veteran of the 
provisions of 38 C.F.R. § 3.655 and of 
the consequences of not reporting for the 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veterans 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veterans service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 5257 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to the 
Diagnostic Code criteria.

3.  When the above actions have been 
completed, the pending issue should be 
reevaluated by the RO.  If the veteran 
does not appear for the scheduled 
examination, the RO should consider 38 
C.F.R. § 3.655 in adjudicating the 
veteran's claim.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
